DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 contains the trademark/trade name Epotek 301, Epotek 301-2, Nusil Med 10-6010, Epotek OG 603, Epotek OG 12-95, Epotek OG 12-112, Norland optical adhesive 61, Norland optical adhesives 68, Norland optical adhesives 86, Momentive UV LSR 2060, Momentive LSR 7070, Momentive RTV 615, paralyne.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe epoxy and, accordingly, the identification/description is indefinite. For examination purposes the claim will be treated as the molded polymer layer comprising an epoxy, paralyne, and combinations thereof.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh et al. (US 20120199995).
Regarding claim 1, Pugh teaches 
	a method for encapsulating electronic components of an electro-active biomedical device in a protective envelope (in ¶141 discusses electroactive contact lens), the method (fig. 1, shows a diagram of an ophthalmic lens with an Energy Source 109 and a Light Source 109a) comprising,
	applying a barrier layer (binding polymer 111) comprising at least one inorganic compound (¶105, pigments useful with the binding polymer in the colorants are inorganic pigments suitable for use in contact lenses, or combinations of such pigments) surrounding the electro-active biomedical device (in ¶141 discusses electroactive contact lens); and
	surrounding the barrier layer (111) with a molded polymer layer (¶49, a lens forming surface can include a surface 103-104 with an optical quality surface finish which indicates that it is sufficiently smooth and formed so that a lens surface fashioned by the polymerization of a lens forming material in contact with the molding surface is optically acceptable).
Regarding claim 2, Pugh teaches the method (fig. 1, shows a diagram of an ophthalmic lens with an Energy Source 109 and a Light Source 109a) according to claim 1, wherein the at least one inorganic compound comprises TiO2 (¶105, inorganic pigments include titanium dioxide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 20120199995) as applied to claim 1 above, and further in view of Hogg et al. (US 20110038130).
Regarding claim 3, Pugh teaches the method as set forth above but does not specifically teach applying a conformal coating between the barrier layer and the electronic components.
However, in a similar field of endeavor, Hogg teaches a method for encapsulating electronic components of an electro-active biomedical device (fig. 2), further comprising, applying a conformal coating (3) between the barrier layer (4) and the electronic components (component 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with applying a conformal coating between the barrier layer and the electronic components of Hogg for the purpose of protecting the components beneath the layers (¶9 and ¶10).
Regarding claim 4, Pugh teaches the method as set forth above but does not specifically teach applying a conformal coating between the barrier layer and the molded polymer layer.
However, in a similar field of endeavor, Hogg teaches a method for encapsulating electronic components of an electro-active biomedical device (fig. 2), further comprising, applying a conformal coating (5) between the barrier layer () and the molded polymer layer (6; ¶12, multi-layer polymeric coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with applying a conformal coating between the barrier layer and the molded polymer layer of Hogg for the purpose of protecting the components beneath the layers (¶9 and ¶10).
Regarding claim 5, Pugh teaches the method as set forth above but does not specifically teach applying coating layer over molded polymer layer.
However, in a similar field of endeavor, Hogg teaches a method for encapsulating electronic components of an electro-active biomedical device (fig. 2), further comprising, applying coating layer 7) over molded polymer layer (6; ¶12, multi-layer polymeric coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with applying coating layer over molded polymer layer of Hogg for the purpose of protecting the components beneath the layers (¶9 and ¶10).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 20120199995) as applied to claim 1 above, and further in view of Pugh et al. (US 20130194540) (hereinafter Pugh’540).
Regarding claim 6, Pugh teaches the method as set forth above but does not specifically teach forming an embedment surrounding the molded polymer layer.
However, in a similar field of endeavor, Pugh’540 teaches a method (fig. 12 and 13A), further comprising, forming an embedment (tear film 1370) surrounding the molded polymer layer (polymer 1368).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with forming an embedment surrounding the molded polymer layer of Pugh’540 for the purpose of filling in microscopic irregularities on or in the eye’s surface and prevents tears from evaporating too quickly (¶48).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 20120199995) as applied to claim 1 above, and further in view of De Sio et al. (US 20150077700).
Regarding claim 7, Pugh teaches the method as set forth above but does not specifically teach the electro-active biomedical device is a contact lens and the electronic components comprise a liquid crystal variable optic.
However, in a similar field of endeavor, De Sio teaches a method (fig. 2A), wherein the electro-active biomedical device (abstract, electroactive liquid crystal layers) is a contact lens (¶7, contact lens) and the electronic components comprise a liquid crystal variable optic (variable optical insert 200; ¶86).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with the electro-active biomedical device is a contact lens and the electronic components comprise a liquid crystal variable optic of De Sio for the purpose of altering a focal characteristic of the lens (¶11).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 20120199995) as applied to claim 1 above, and further in view of Havenstrite et al. (US 20150234204).
Regarding claim 8, Pugh teaches the method as set forth above but does not specifically teach the molded polymer layer is hydrophilic.
However, in a similar field of endeavor, Havenstrite teaches the method (fig. 1B), wherein the molded polymer layer is hydrophilic (hydrophilic polymer layer 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with the molded polymer layer is hydrophilic of Havenstrite for the purpose of maintaining the health of the ophthalmic surface and wearer comfort (¶17).
Regarding claim 9, Pugh teaches the method as set forth above but does not specifically teach the molded polymer layer comprises at least one of acrylics, amides, imides, carbonates, dienes, esters, ethers, fluorocarbons, olefins, styrenes, vinyl acetals, vinyl and vinylidene chlorides, vinyl esters, vinyl ethers and ketones, vinylpyridine, and vinylpyrrolidone polymers.
	However, in a similar field of endeavor, Havenstrite teaches the method (fig. 1B), wherein the molded polymer layer (hydrophilic polymer layer 20) comprises esters (¶120, ester moiety).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh with the molded polymer layer comprising esters of Havenstrite for the purpose of maintaining the health of the ophthalmic surface and wearer comfort (¶17).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 20120199995) in view of Havenstrite et al. (US 20150234204) as applied to claim 9 above, and further in view of Pugh et al. (US 20130194540) (hereinafter Pugh’540).
Regarding claim 10, Pugh in view of Havenstrite teaches the method as set forth above but does not specifically teach the molded polymer layer comprises at least one of Epotek 301, Epotek 301-2, Nusil Med 10-6010, Epotek OG 603, Epotek OG 12-95, Epotek OG 12-112, Norland optical adhesive 61, Norland optical adhesives 68, Norland optical adhesives 86, Momentive UV LSR 2060, Momentive LSR 7070, Momentive RTV 615, paralyne and combinations thereof.
However, in a similar field of endeavor, Pugh’540 teaches the method (fig. 13), wherein the molded polymer layer comprises paralyne  (¶50, paralyne coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Pugh in view of Havenstrite with the molded polymer layer comprising paralyne and of Pugh’540 for the purpose of furthering insulating or encapsulation (¶50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/22